."`

t raw ',
AO 2453 (Rev. 05/15/2018)Judgme11t in a Criminal Pctty Case (Modif:ed) §§ gun § §t:}ége l of]

l
E

UNITED sTATEs DIsTRrCT Count N@\’ 0 3 2918 s

soUTHERN DIsrRic'r or CALIFORNIA. __ ___________J
CLE.l-¥K rlS r_)lt:lH|L.-l L»UUHT
SOUTHF-‘F-`U\l ?l|F:`~TF-l|C`-`i C)F CAL\FOF{N|A

United States of Arnerica JUDGMENT IN.S`£C.RJMINAJ=_CA S_EMM'@§PUTY
V. (For Offenses Committed On or After November l, 1987}

 

 

 

 

 

 

Jol.ge Plascencia_l;emandez Case Number: 3:18-mj-22620-RAM

Mayra L Garcia

Deferra'ant 's Attomey

REGISTRATION NO. 80667298

THE DEFENDANT:
|Xl pleaded guilty to count(s) l of Complaint

E Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense 7 Count Numbergs[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

E Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
cf any change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

%MW

Ho‘t\rdRABL‘“E RO'BERT N. BLOCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22620-RAM

 

